DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to because drawing numbers for #22 and #26 appear to be pointing at the same feature.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 11 objected to because of the following informalities:  "comprise" in line 1 of the claim should read "comprises".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 3-7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “in a separate of the plurality of regions” in line 3 of the claim. This claim is indefinite because it is unclear what element is separate from what. It is recommended to add “each of” prior to “the plurality of suction ducts” and add “region” between “separate” and “of the plurality of regions.” 
Claims 4-7 are rejected as being dependent on a rejected claim.

Claim 12 recites “an aerofoil”, but it is unclear if this is the same aerofoil from claim 10 and if it does refer to the aerofoil in claim 10, which option of aerofoil given in claim 10 a Krueger high lift device is applied to. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 1-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Perry (US 2646945) in view of Schrauf (US 9623959).

Regarding claim 1, Perry teaches a flow body (Fig. 1) of an aircraft, comprising: 
a flow surface (#10, #11) exposed to an airstream during flight of the aircraft (column 1, lines 16-23), 
at least one perforated area (annotated figure) comprising a plurality of openings (#16) extending through the flow surface (#10); 
a manifold (#14) positioned interior to the flow surface in fluid communication with the openings (column 3, lines 53-60); and 
at least one suction duct (#18) having a first end and a second end (annotated figure), the first end in fluid communication with the manifold (#14; column 3, lines 53-60), the second end comprising a suction opening and arranged in the at least one region of turbulent airflow (at the bottom of the wing: column 2, lines 13-17), 
wherein the suction opening (#18) is adapted for inducing a suction force (vacuum conditions, column 2 line 23) in the at least one suction duct when the flow surface is exposed to an airstream during flight, thereby inducing a flow of air from through the plurality of openings (column 2, lines 17-25).
Perry appears to be silent to the flow surface generating at least one region of turbulent airflow during flight of the aircraft, although this would be inherent for the lower aircraft flow surfaces in this case. Schrauf teaches the flow surface generating at least one region of turbulent airflow (surrounding #8; column 4, line 66-column 5, line 2) during flight of the aircraft and the suction opening (#20) placed 

Regarding claim 2, Perry teaches the flow body according to claim 1, wherein the flow body comprises a plurality of suction ducts (#18, Figure 2).

Regarding claim 3, as best understood in light of the 112 rejections above, Perry teaches the flow body according to claim 2, wherein the flow surface generates a plurality of regions of turbulent airflow during flight of the aircraft being spaced apart from each other and wherein the plurality of suction ducts (#18) is arranged in a separate of the plurality of regions of turbulent airflow. Turbulent airflow over the airfoil can be considered to be in different regions based on the locations of the multiple ducts shown in Perry Figure 2. 

Regarding claim 4, Perry teaches the flow body according to claim 3, wherein the manifold comprises a plurality of manifold sections (#14), wherein each of the plurality of manifold sections is arranged on a separate portion of the at least one perforated area (illustrated in Fig. 2 with many ducts; column 2, lines 7-13).



Regarding claim 6, Perry teaches the flow body according to claim 4, wherein the manifold sections (#14, #15) are separated by walls (annotated figure).

Regarding claim 7, Perry teaches the flow body according to claim 6. Perry does not explicitly teach the walls (annotated figure) provide an airtight sealing between the manifold sections. However, it would have been obvious to do this as they are distinct passageways and doing so would reduce pressure loss for the vacuum effect intended by the invention.

Regarding claim 8, Perry teaches the flow body according to claim 1. Perry does not explicitly teach each of the at least one suction duct (#18) comprises a cross section adapted to a pressure value at a position of the suction opening in the region of turbulent flow. The cross section inherently corresponds to a pressure value at the position of the opening. Perry may not disclose the pressure value or relationship, but the claim does not require a particular relationship. 

Regarding claim 9, Perry teaches the flow body according to claim 1. Perry does not explicitly teach a turbulence generating structure, although the wing itself would generate turbulence. Schrauf teaches the flow surface (#8) comprises a turbulence generating structure (#16) configured to generate the at least one region of turbulent airflow (column 5, lines 11-15). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Perry with the 

Regarding claim 10, Perry teaches the flow body according to claim 1, wherein the flow body is an aerofoil including one or more of an aircraft wing (column 1, lines 1-7), a winglet, a vertical tailplane, or horizontal tailplane.

Regarding claim 11, Perry teaches the flow body according to claim 10. Perry does not teach the perforated area arranged at the leading edge. Schrauf teaches wherein the flow body (#10) comprises a leading edge facing the airstream during flight (inherent to vertical stabilizers), wherein the at least one perforated area (#8) is arranged at the leading edge (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Perry with the location of the perforated area of Schrauf. Doing so would place the perforated area in a location directly in the airstream, which would prevent or reduce the turbulent boundary layer, and thus reduce friction losses (Schrauf, column 5, lines 2-5), at the locations where turbulent boundary layers arise (Schrauf, column 1, lines 24-29). 

Regarding claim 13, Perry teaches an aircraft (column 1, lines 1-7) comprising at least one flow body according to claim 1 (see above).


    PNG
    media_image1.png
    360
    467
    media_image1.png
    Greyscale


Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hartwich (US 5167387) shows divided manifold sections and perforations in an airfoil.
DeCoux (US 5366177) shows divided sections fluidically connected to perforations in an airfoil surface. 
Sakurai (US 8245976) shows perforations leading to a manifold connected to a suction duct.
Kittelson (US 3144220) shows a duct protruding from the top of a wing structure which create disruptions in flow conditions behind the duct structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647